Citation Nr: 1711986	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  05-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the right upper extremity (RUE).

3.  Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the left upper extremity (LUE).

4.  Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the left lower extremity (LLE).

5.  Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the right lower extremity (RLE).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2007 and March 2010, the Board remanded the appeal for additional development.  In March 2011, the Board denied the claim for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a March 2012 Joint Motion for Remand, which vacated and remand the matter to the Board.

In June 2012 and March 2015, Board remanded the appeal.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):

(1) Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the right upper extremity; 

(2) Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the left upper extremity; 

(3)Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the left lower extremity; and 

(4) Entitlement to an effective date prior to February 21, 2013 for the grant of service connection for peripheral neuropathy of the right lower extremity.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing the physical and/or mental acts required to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice during this appeal, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.
Entitlement to TDIU

TDIU is granted where service-connected disabilities are so severe that the Veteran is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16 (a).  He has service connected disability that the meets the numeric standard and sufficient physical limitations to preclude substantially gainful employment.  The Veteran is service-connected for peripheral neuropathy of the RUE (70%), peripheral neuropathy of the LUE (60%), peripheral neuropathy of the LLE (60%), peripheral neuropathy of the RLE (60%), right total knee replacement (60%), diabetes mellitus (40%), right knee instability (10%), right hip arthritis (10%), left knee arthritis (10%), painful left inguinal scar (10%), and left inguinal scar with node incision (0%).  His combined disability rating is 80 percent from October 25, 2004 and 100 percent from February 11, 2014.

The record reflects that the Veteran is educated with 4 years of high school and 3 years of college; he reported that he last worked in November 2001.  See VA Form 21-8940 (November 2009).  The record further shows that the Veteran had work experience as a photographer, painter, drug and alcohol counsellor, an ordained minister although these activities did not yield any significant income.

Recent VA examinations in 2015 shows that the Veteran experiences physical limitation due to the service-connected disabilities, which preclude his ability to walk far, and kneel or squat due to pain.  It was noted that the Veteran has moderate functional impairment and ambulated with the help of multiple assistive devices to include occasionally a wheelchair or walker, but regularly a knee brace and a cane.  These examinations further show that the Veteran's neurological symptoms associated with the upper and lower extremities cause pain and tingling of each extremity impacting his ability to use both his hand/fingers and feet effectively.

The lay evidence emphasized that the Veteran had difficulty using his upper and lower extremities in a work context, noting that he must use a cane at a minimum to ambulate and could not carry items with both hands as a result.  It was further noted that the Veteran's lower extremity symptoms put him at risk of falling.

While the above evidence is probative, the Board finds even more probative the May 2014 private vocational assessment.  This assessment reflects an interview of the Veteran and a comprehensive review of over 2,000 pages in the Veteran's claims file.  The vocational expert acknowledged that the Veteran had nonservice-connected disorders, but indicated that this assessment was predicated "solely on his service-connected disabilities in the absence of his other conditions."  The vocational expert concluded that it was at least as likely as not that the Veteran's "service-connected disabilities prevent him from securing and following a substantially gainful occupation."

The vocational assessment discussed the Veteran's physical limitations as denoted in the medical record and found that his impairments were inconsistent with an ability to sustain employment over any course of time due to discomfort, pain, and limited ambulating ability.  The vocational expert addressed an August 2004 VA examiner's opinion that the Veteran could engage in sedentary type work, noting that sedentary work involves sitting most of the time [as defined by the U.S. Department of Labor] and that other VA medical records indicate that this would be difficult for the Veteran as much as prolonged standing or walking in view of the functional limitations arising from his lower extremity service-connected disorders.

Additionally, the record reflects that the Veteran takes medications for diabetes, knee, and hip disorders that make him drowsy.  Obviously, medication such as this would impact the Veteran's ability to focus and concentrate on work assignments, meet work requirements, and may cause increased absenteeism.

Affording the Veteran all benefit of any doubt, the Board finds that the functional limitations presented by the symptoms associated with the Veteran's service-connected disorders preclude him from performing the physical and/or mental acts required to obtain and sustain employment that is other than marginal.


ORDER

TDIU is granted.


REMAND

The Board remanded the claims for an earlier effective date for peripheral neuropathy of both the upper and lower extremities to obtain a medical opinion on "when" diabetic neuropathy of the upper and lower extremities was first demonstrated-and distinguishing the symptoms of diabetic neuropathy from those of radiculopathy associated with nonservice connected disabilities of the lumbar spine, cervical spine, and carpal tunnel syndrome.

The Veteran underwent VA examination in November 2015.  The physician stated that "it may be difficult to clinically determine how much is attributed to radiculopathy and how much is attributed diabetic neuropathy."  Then the physician noted that the Veteran had not responded to either phone or letter requests to present for nerve conductive studies.  No further discussion was provided.

The Board finds that remand is necessary.  The November 2015 VA medical opinion does not substantially comply with the Board's prior remand instructions.  The medical opinion does not attempt to provide the requested information on when the Veteran's diabetic neuropathy of the upper and lower extremities is first demonstrated, and does not attempt to distinguish the symptoms of diabetic neuropathy from those of radiculopathy associated with nonservice-connected disabilities of the lumbar spine, cervical spine, and carpal tunnel syndrome.  To the extent that the examiner states that the Veteran was asked to undergo a nerve conduction study, there is no documented record associated with the claims file showing that the Veteran had to obtain a nerve conduction study in conjunction with the VA examination in November 2015; also there is no discussion by the VA examiner on why the study is necessary and/or why an opinion is not possible without a nerve conduction study.  Furthermore, the VA examiner does not clearly indicate whether the requested opinion could be provided based on the existing medical record without the nerve conduction study.

The Veteran is hereby advised to cooperate and assist as requested in the development of the claim, to include with any scheduled examinations, tests, or studies that may be scheduled or requested on his behalf to support this appeal.  The Veteran is reminded that VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion from a physician in the field of peripheral nerve disorders should be obtained to ascertain when the Veteran's diabetic neuropathy of the upper and lower extremities is first clinically demonstrated.  In this regard, the physician must distinguish the symptoms of diabetic neuropathy from those of radiculopathy associated with nonservice-connected disabilities of the lumbar spine, cervical spine, and carpal tunnel syndrome.  Also, the physician must indicate the level of severity of diabetic neuropathy from the onset to the present.

The Veteran should be scheduled for an in-person and/or nerve conduction study only if deemed necessary by the physician providing the opinion in this matter.  All attempts to schedule the Veteran for additional tests or studies should be documented in the record.

To the extent feasible, based on the existing medical record, the physician should provide the requested opinions even if any particular test or study is not obtained.  If an opinion is not possible without a particular test or study, the physician must thoroughly explain why this is so.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


